 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL LADONTE SCOTT,                               Case No. 2:18-cv-02687-TLN-KJN
12
                                            Petitioner, [PROPOSED] ORDER
13
                    v.
14

15   ROBERT W. FOX,
16                                        Respondent.
17

18          Petitioner is a state prisoner, proceeding without counsel. On March 27, 2019, respondent

19   filed a request for a sixty-day extension of time to file a reply to petitioner’s opposition to

20   respondent’s motion to dismiss this action as barred by the statute of limitations. Petitioner seeks

21   equitable tolling on the basis of mental impairment and restricted movement during the period the

22   limitations period was running. In addition to petitioner’s 85-page opposition, respondent has

23   received four boxes of thousands of pages of institutional records to review, and anticipates

24   additional records must be ordered.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. Respondent’s motion (ECF No. 36) is granted; and

27   ////

28
 1           2. Respondent’s reply to petitioner’s opposition to respondent’s motion to dismiss shall be

 2   filed on or before May 26, 2019.

 3   Dated: March 29, 2019
 4
     /scot2687.eot
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
